Case 19-02787-jw   Doc 14   Filed 06/03/19 Entered 06/03/19 11:26:57   Desc Main
                            Document      Page 1 of 8
Case 19-02787-jw   Doc 14   Filed 06/03/19 Entered 06/03/19 11:26:57   Desc Main
                            Document      Page 2 of 8
Case 19-02787-jw   Doc 14   Filed 06/03/19 Entered 06/03/19 11:26:57   Desc Main
                            Document      Page 3 of 8
Case 19-02787-jw   Doc 14   Filed 06/03/19 Entered 06/03/19 11:26:57   Desc Main
                            Document      Page 4 of 8
Case 19-02787-jw   Doc 14   Filed 06/03/19 Entered 06/03/19 11:26:57   Desc Main
                            Document      Page 5 of 8
Case 19-02787-jw   Doc 14   Filed 06/03/19 Entered 06/03/19 11:26:57   Desc Main
                            Document      Page 6 of 8
Case 19-02787-jw   Doc 14   Filed 06/03/19 Entered 06/03/19 11:26:57   Desc Main
                            Document      Page 7 of 8
Case 19-02787-jw   Doc 14   Filed 06/03/19 Entered 06/03/19 11:26:57   Desc Main
                            Document      Page 8 of 8
